PER CURIAM.
Pro se defendant Susan Crane appeals a district court judgment that revoked her supervised release and sentenced her to an additional term of imprisonment. Having thoroughly reviewed the record and the parties’ briefs on appeal, we conclude that the district court did not clearly err in finding that Crane violated the three conditions of her supervised release. Further, the court did not abuse its discretion by revoking Crane’s supervised release term and imposing another term of imprisonment. The arguments that Crane makes to the contrary are either waived because she did not raise them below or patently meritless. See, e.g., United States v. Maxwell, 254 F.3d 21, 25-30 (1st Cir.2001). Accordingly, the judgment of the district court is affirmed. See Local Rule 27(c).